                             UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION
                                     3:18-cv-00469-KDB-DSC


          NEVONDAY D. SIMMONS                      )
                                                   )
                        Plaintiff,                 )
                                                   )
                 v.                                )                    ORDER
                                                   )
          ANDREW M. SAUL1,                         )
          Commissioner of Social Security          )
                                                   )
                                                   )
                        Defendant.                 )
          ________________________________ )



         THIS MATTER comes before the Court on the parties' cross Motions for

    Summary Judgment, (Doc. Nos. 13, 14); the Magistrate Judge's Memorandum and

    Recommendation ("M&R"), recommending that this Court uphold the decision of the

    Commissioner, (Doc. No. 18); Plaintiff’s Objection to the M&R, (Doc. No. 21);

    Defendant's Response to Plaintiff’s Objection, (Doc. No. 22); and the parties' briefs

    and exhibits in support. The motions are ripe for adjudication.

    I.    BACKGROUND

          Neither party has objected to the Magistrate Judge's statement of the factual and



1Andrew M. Saul is now the Commissioner of Social Security and substituted as a party
pursuant to Fed. R. Civ. P.
25(d).
                                               1
procedural background of this case. Therefore, the Court adopts the facts as set forth

in the M&R.

II.   STANDARD OF REVIEW

      A.      Review of the Magistrate Judge's M&R

      A district court may assign dispositive pretrial matters to a magistrate judge

for "proposed findings of fact and recommendations." 28 U.S.C. § 636(b)(l)(A) and

(B). The Federal Magistrate Act provides that "a district court shall make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made." Id. at § 636(b)(l)(C); Fed. R. Civ. P.

72(b)(3); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983). However, "when

objections to strictly legal issues are raised and no factual issues are challenged, de

novo review of the record may be dispensed with." Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982). De novo review is also not required "when a party makes

general or conclusory objections that do not direct the court to a specific error in

the magistrate judge's proposed findings and recommendations." Id.

       B.     Review of a Final ALJ Decision under the Social Security Act

       The Court must decide whether substantial evidence supports the final decision

of the Commissioner and whether the Commissioner fulfilled his lawful duty in his

determination that Plaintiff was not disabled under the Social Security Act (SSA). See

42 U.S.C. §§ 405(g) and 1382(c).

      The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court's review of a

final decision of the Commissioner to (1) whether substantial evidence supports the



                                            2
Commissioner's decision (Richardson v. Perales, 402 U.S. 389, 390, 401 (1971)),

and; (2) whether the Commissioner applied the correct legal standards. Hays v.

Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); see also Hunter v. Sullivan, 993 F.2d

31, 34 (4th Cir. 1992) (per curiam). The district court does not review a final decision

of the Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345

(4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972). As the SSA provides, "[t]he findings

of the [Commissioner] as to any fact, if supported by substantial evidence, shall be

conclusive." 42 U.S.C. § 405(g). In Smith v. Heckler, the Fourth Circuit noted that

"substantial evidence" has been defined as being "more than a scintilla and [do]ing

more than creat[ing] a suspicion of the existence of a fact to be established. It

means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion." 782 F.2d 1176, 1179 (4th Cir. 1986) (quoting Perales, 402

U.S. at 401); see also Seacrist v.Weinberger, 538 F.2d 1054, 1056-57 (4th Cir.

1976) ("We note that it is the responsibility of the [Commissioner] and not the

courts to reconcile inconsistencies in the medical evidence…. ").

      The Fourth Circuit has long emphasized that it is not for a reviewing court

to weigh the evidence again, nor to substitute its judgment for that of the

Commissioner, assuming the Commissioner's final decision is supported by

substantial evidence. Hays, 907 F.2d at 1456; see also Smith v. Schweiker, 795 F.2d

at 345; Blalock, 483 F.2d at 775. Indeed, this is true even if the reviewing court

disagrees with the outcome-so long as there is "substantial evidence" in the record



                                           3
 to support the final decision below. Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir.

 1982).



 III.     DISCUSSION

          Plaintiff makes an objection to the M&R that the Magistrate Judge
ignores the ALJ’s pattern of “cherry-picking” the evidence to support his findings of

moderate limitations at Step 3. After conducting a de novo review of the M&R,

Plaintiff’s objection thereto, and the record, the Court agrees with the M&R’s

analysis.

        Subparagraph 2 of Listing 12.05B is met if an individual has extreme limitation

in one or a marked limitation in two of the following functional domains (a)

understanding, remembering, or applying information; (b) interacting with others; (c)

concentrating, persisting, or maintaining pace; and (d) adapting or managing oneself.

20 C.F.R. pt. 404, subpt. Papp. 1 § 12.05B. Under the regulations, a limitation is

"moderate" if the individual's ability to function independently, appropriately,

effectively and on a sustained basis in that domain is "fair." 20 C.F.R. pt. 404, subpt.

Papp. 1 § 12.00F.2.c. A limitation is "marked" if such functioning is "seriously

limited," id. at§ 12.00F.2.d, and "extreme" if the individual cannot function in the

domain at all, id. at§ 12.00F.2.e. The ALJ found that Plaintiff had a moderate

limitation in each of those domains and therefore did not meet the Listing. Plaintiff

has not challenged the ALJ's finding that she had a moderate limitation interacting

with others. Substantial evidence supports the ALJ's findings regarding the other three

domains.



                                           4
          In determining that Plaintiff had a moderate limitation in understanding,

remembering, or applying information, the ALJ acknowledged her testimony about

memory loss and forgetfulness in her previous jobs (Tr. 57, 60, 67, 70) 2, but noted

that other evidence suggested a fair ability to learn, recall, and use information to

perform work activities. (Tr. 26). Plaintiff reported that she did not need reminders to

take care of her personal needs or to take her medication; she complet ed a detailed

function report about her day-to-day activities, experiences, and abilities; as well as

recalled details from her work history more than a decade earlier. (Tr. 26, 55-59, 517-

24). The ALJ noted examinations reflecting intact short and long-term memory. (Tr.

30, 669). He also noted the opinion of psychiatric examiner Dr. Carla Duszlak who

found that Plaintiff had only mild restriction in understanding, remembering, and

carrying out simple instructions and could perform simple and repetitive tasks. (Tr.

33, 1052, 1058). State Agency non-examining psychological consultants Doctors Ken

Wilson and Ben Williams opined that Plaintiff’s ability to understand and remember

very short and simple instructions was "not significantly limited." (Tr. 33,399,41 4).

          In addressing concentration, persistence or maintaining pace, the ALJ noted

Plaintiff’s testimony and other relevant reports as well as her lack of focused attention

at the hearing (Tr. 26-27, 1057). But the ALJ also noted that she was able to pass the

written portion of her driver's examination, use public transportation, and handle her

day-to-day finances, all tasks which require a degree of concentration and focus. (Tr.

26, Tr. 55, 520). The ALJ found that while Plaintiff’s concentration on examination

was sometimes poor, it was fair at other times. (Tr. 30, 662, 669). Although Doctors


2   Citations to the administrative record filed by the Commissioner are designated as “Tr.”
                                                   5
Lorence and Duszlak found poor concentration and focus, (Tr. 662-64, 1057), they

also indicated that Plaintiff might succeed in a work environment involving simple

tasks and directions with a slow pace. (Tr. 31, 33, 664, 1058). Finally, the ALJ relied

on the State Agency psychological consultants who specifically concluded that

Plaintiff had only moderate difficulties with concentration, persistence or pace. (Tr.

28, 34, 376-77, 396,412).

       The ALJ also found that Plaintiff had moderate limitation in the functional domain of

adapting or managing herself. This relates to the ability to regulate emotions, control behavior, and

maintain well-being in a work setting. 20 C.F.R. pt. 404, subpt. Papp. 1 § 12.00E.4. The ALJ

acknowledged some conflicting evidence relating to Plaintiff's personal care. (Tr. 27). She was

neat and well-groomed at various medical appointments (see, e.g., Tr. 674, 725, 729), yet reported

spending most of her time in bed. (Tr. 518). She reported problems with personal care but

attributed that to physical as opposed to mental issues. (Tr. 518, 520). She demonstrated the ability

to do simple chores and prepare a simple meal (Tr. 780-81) but relied on a nurse to do housework.

(Tr. 65, 518-19). However, the ALJ noted that Plaintiff had not always received outside assistance

and had raised her children as a single mother. (Tr. 31). The ALJ found this significant because

there was no evidence of injury or illness that would have caused a steep decline in functioning

after that time. Plaintiff also appeared and testified at the hearing without assistance. (Tr. 33).

       The ALJ noted that the State agency consultants, who are "highly qualified and experts in

Social Security disability evaluation," see 20 C.F.R. § 416.913a(b)(l), opined that Plaintiff did not

meet or equal any Listing. (Tr. 28, 397, 412). The ALJ's evaluation of Listing 12.05(B) is supported

by substantial evidence. There is substantial evidence to support the ALJ’s evaluation of the record

and his determination that the Plaintiff was not disabled.

                                                   6
 IV.   CONCLUSION

       A reasonable mind would find that the evidence is adequate to support the ALJ’s decision.

The decision of the ALJ therefore, is hereby AFFIRMED, Plaintiff’s Motion for Summary

Judgment is DENIED, and Defendant’s Motion for Summary Judgment is GRANTED.

       SO ORDERED.




                    Signed: November 21, 2019




                                                7
